In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2420 
BRIAN A. MAUS, 
                                                   Plaintiff‐Appellant, 

                                   v. 

DIANE BAKER, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
          No. 2:09‐cv‐00042‐RTR — Rudolph T. Randa, Judge. 
                      ____________________ 

     SUBMITTED MARCH 19, 2014 — DECIDED APRIL 4, 2014 
                 ____________________ 

   Before POSNER, KANNE, and TINDER, Circuit Judges. 
     POSNER,  Circuit  Judge.  The  plaintiff  filed  suit  under  42 
U.S.C. § 1983 against guards and other personnel at a county 
jail  in  which  he’d  been  a  pretrial  detainee.  His  claim  that 
they  had  used  excessive  force  against  him  survived  sum‐
mary judgment and was tried to a jury, which found for the 
defendants. The plaintiff was a prison inmate at the time of 
his trial,  and  his  only substantial claim on appeal  is that he 
was  denied  a  fair  trial  because  he  was  compelled  to  wear 
2                                                         No. 13‐2420 


shackles and his prison uniform in the courtroom—with the 
shackles (as well as, of course, the uniform) visible to the ju‐
ry—while  the  defendants  were  allowed  to,  and  did,  appear 
in  their  jail‐guard  uniforms,  the  contrast  between  their  uni‐
forms and the plaintiff’s uniform highlighting the difference 
in  social  standing  between  them  and  him.  The  judge  made 
no  effort  to prevent the shackles from being seen by the ju‐
rors  and  didn’t  even  tell  them  not  to  allow  the  sight  of  the 
shackles to influence their decision, though he had promised 
before trial to give such an instruction. 
    Remarkably,  the  record  does  not  indicate  the  extent  to 
which Maus was shackled. We know that before the trial be‐
gan his lawyer asked the judge to direct that Maus be free of 
“all shackles, hand cuffs, leg irons, and other restraints” dur‐
ing  the  trial.  And  we  know  that  he  was  handcuffed  during 
the  trial  except  when  he  testified.  What  we  don’t  know  is 
whether he was wearing leg irons—better described as “an‐
kle cuffs,” and now often called “legcuffs,” since they differ 
from handcuffs only in being somewhat larger. 
    The sight of a shackled litigant is apt to make jurors think 
they’re  dealing  with  a  mad  dog;  and  just  the  contrast  be‐
tween  a  litigant’s  wearing  prison  garb  and  his  opponents’ 
wearing law enforcement uniforms is likely to influence the 
jury  against  the  prisoner,  and  has  long  been  recognized  as 
being highly prejudicial. See, e.g., Holbrook v. Flynn, 475 U.S. 
560,  568–69  (1986);  Estelle  v.  Williams,  425  U.S.  501,  504–05 
(1976); Illinois v. Allen, 397 U.S. 337, 344 (1970); Stephenson v. 
Wilson, 619 F.3d 664, 668–69 (7th Cir. 2010). Although the is‐
sue has arisen mainly in criminal (including postconviction) 
cases, as in the cases just cited, it arises from time to time in 
civil cases as well, such as this case, and the prejudicial effect 
No. 13‐2420                                                               3 


of visible shackling and prison clothing has been recognized 
in those cases too. See, e.g., Lemons v. Skidmore, 985 F.2d 354, 
356–57 (7th Cir. 1993); Davidson v. Riley, 44 F.3d 1118, 1122–
23 (2d Cir. 1995); Holloway v. Alexander, 957 F.2d 529, 530 (8th 
Cir. 1992). 
    There  may  have  been  adequate  reasons  to  shackle  the 
plaintiff  in  this  case—a  violent  person,  who  had  attacked 
guards—but  the  shackles  should  have  been  concealed  from 
the  jury.  E.g.,  id.;  Sides  v.  Cherry,  609  F.3d  576,  584  (3d  Cir. 
2010);  United  States  v.  Honken,  541  F.3d  1146,  1152  (8th  Cir. 
2008).  Ordinarily  courtroom  security  can  be  assured  by 
shackling the prisoner just at the ankles (skipping the hand‐
cuffs); and when that is done a curtain attached to the table 
at which he sits will hide the shackles from the jury’s sight. If 
the prisoner is to testify, then seating him in the witness box 
before the jury enters and removing him from the box after 
the jury leaves  for  a break or for the day  will keep  the jury 
from  seeing  the  shackles;  the  sides  of  the  box  will  conceal 
them.  There  is  no  indication  that  these  methods  of  conceal‐
ment  would  have  been  infeasible  in  this  case,  and  it  is  not 
even  clear  that  the  plaintiff  is  so  violent  that  he  had  to  be 
manacled at all. His handcuffs were removed, without inci‐
dent, when he testified. 
     The  “curative  instruction”  that  the  judge  failed  to  give 
would not have eliminated the prejudice to the plaintiff aris‐
ing  from the visible  manacles,  the prison  uniforms, and  the 
guards’  uniforms.  Curative  instructions  have  (as  judges  too 
rarely  acknowledge)  only  limited  efficacy.  As  we  said  in 
United  States  v.  Mazzone,  782  F.2d  757,  764  (7th  Cir.  1986), 
“we are not quite so naïve as to believe that telling jurors not 
to  think  about  something  will  cause  them  to  forget  it.”  Jus‐
4                                                         No. 13‐2420 


tice Jackson once remarked that “the naïve  assumption that 
prejudicial effects can be overcome by instructions to the ju‐
ry  all  practicing  lawyers  know  to  be  unmitigated  fiction.” 
Krulewitch  v.  United  States,  336  U.S.  440,  453  (1949)  (concur‐
ring opinion) (ciation omitted); see also Nash v. United States, 
54  F.2d  1006,  1006–07  (2d  Cir.  1932)  (L.  Hand,  J.).  A  “cura‐
tive”  instruction can even have  negative  efficacy. To tell ju‐
rors  to  ignore  shackles  may  rivet  the  jurors’  attention  on 
them,  see,  e.g.,  Dan  Simon,  “More  Problems  with  Criminal 
Trials: The Limited Effectiveness of Legal Mechanisms,” Law 
&  Contemporary  Problems,  vol.  75,  no.  2,  pp.  167,  176–77 
(2012),  especially  if  the  judge  explains  to  the  jury  why  the 
plaintiff  is  shackled—that  he’s  a  violent,  dangerous  person. 
A truthful explanation for the shackles will be highly preju‐
dicial—but without an explanation the jurors are left to wild 
conjecture. The proper course is thus to conceal from the ju‐
ry that the defendant is shackled. 
    As for the judge’s requiring the plaintiff to wear his pris‐
on  clothing  in  court  while  allowing  the  defendants  to  wear 
their  guard  uniforms,  no  consideration  of  security  justified 
that requirement and that permission. Estelle v. Williams, su‐
pra, 425 U.S. at 505–06. The plaintiff was not less dangerous 
by virtue of being in a prison uniform, or the guards safer by 
virtue  of  wearing  their  guard  uniforms.  The  judge  thought 
the  clothing  worn  by  the  prisoner  and  the  guards  in  the 
courtroom  inconsequential  because  the  jury  knew  that  the 
plaintiff was a prisoner and the defendants were guards. Ac‐
tually  there  would  have  been  no  reason  for  the  jurors  to 
think  the  plaintiff  a  prisoner  had  it  not  been  for  his  prison 
clothing.  For  remember  that  his  suit  concerns  events  that 
had  occurred  when  he  had  been  a  pretrial  detainee,  not  a 
No. 13‐2420                                                           5 


prison inmate; he might since have been released from cus‐
tody. 
     More  important,  being  told  that  a  plaintiff  is  a  prisoner 
and  the  defendants  guards,  and  seeing  them  in  uniforms—
one  type  of  uniform  branding  the  plaintiff  as  a  prison  in‐
mate,  the  other  denoting  the  defendants’  status  as  law  en‐
forcers—are  likely  to  create  impressions  differing  in  their 
strength. Although judges have been known to remark that 
if  a  party  is  known  to  be  a  prisoner,  seeing  him  dressed  as 
one  adds  nothing  to  whatever  prejudice  jurors  harbor 
against  prisoners,  e.g.,  United  States  v.  Brooks,  125  F.3d  484, 
499  (7th  Cir.  1997);  cf. Holloway v. Alexander, supra, 957 F.2d 
at 530, we’re skeptical—as is the Supreme Court, which has 
said  that  “the  constant  reminder  of  the  accused’s  condition 
implicit  in  such  distinctive,  identifiable  attire  may  affect  a 
juror’s judgment. The defendant’s clothing is so likely to be a 
continuing  influence  throughout  the  trial  that,  not  unlike 
placing  a  jury  in  the  custody  of  deputy  sheriffs  who  were 
also  witnesses  for  the  prosecution,  an  unacceptable  risk  is 
presented of impermissible factors coming into play.” Estelle 
v. Williams, supra, 425 U.S. at 404–05. 
     We said in Lemons v. Skidmore, 985 F.2d at 359, that “first, 
[the  plaintiff]  is  entitled  to  the  minimum  restraints  neces‐
sary, and a determination that some restraints are appropri‐
ate does not mean that leg‐irons and handcuffs are required. 
Second, although the [trial] judge said that he would give a 
curative instruction to the jury, none was ever given. Third, 
there  are  various  ways  to  minimize  the  appearance  of  re‐
straints,  and  therefore  minimize  the  likelihood  of  prejudice 
to  the  jury,  and  none  of  these  ameliorative  steps  were  tak‐
6                                                      No. 13‐2420 


en.”  These  precepts,  equally  applicable  to  this  case,  require 
reversal, and a remand for a new trial. 
                                       REVERSED AND REMANDED.